220 F.2d 752
Thomas FERWERDA and United States of America, Appellants,v.Charles A. COAKWELL, Jr., Appellee.
No. 12245.
United States Court of Appeals Sixth Circuit.
February 19, 1955.

Appeal from the United States District Court for the Northern Dist. of Ohio; McNamee, Judge.
Warren E. Burger and G. Murray Paddach, Dept. of Justice, Washington, D. C., and Sumner Canary, Cleveland, Ohio, for appellants.
Frank S. Greene, of Evans & McCoy, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from the dismissal by the district court of a complaint involving the issuance of a patent came on to be heard and has been considered upon the record and upon the oral arguments and briefs of the attorneys for the contending parties;


2
And it appearing from the two opinions filed by District Judge McNamee, 121 F.Supp. 334, that the action was filed two days too late under the applicable statute, section 146 of Public Law No. 593, 82nd Congress, 35 U.S.C.A. § 146, and that the rules, 35 U.S.C.A.Appendix, promulgated by the commissioner pursuant to such Act relied upon by appellants are applicable solely to proceedings in the Patent Office and not to actions in the United States District Court;


3
The judgment of the district court is affirmed for the sound reasons given in its aforementioned two opinions.